DETAILED ACTION
In view of the appeal brief filed on 5/31/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY T BARTON/            Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                            


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20, 23, 25-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 18 recites “a fourth electrode formed in the first metal layer and in direct contact with a part of sidewall of the first electrode of a first thermoelectric structure of the thermoelectric structures, wherein the fourth electrode partially overlaps the third electrode of the first thermoelectric structure” in lines 19-21, “a fifth electrode formed in the first metal layer and in direct contact with a part of sidewall of the second electrode of a second thermoelectric structure of the thermoelectric structure, wherein the part of sidewall of the first electrode of the second thermoelectric structure are disposed on the same side of the first line, wherein the fifth electrode partially overlaps the third electrode and the second thermoelectric structure” in lines 23-28, and “a rectifier bridge coupled to the thermoelectric structures through the fourth electrode and the fifth electrode and formed in the semiconductor substrate and below the thermoelectric structures, wherein the rectifier bridge is between the semiconductor substrate and the thermoelectric structures” in lines 29-32.
Applicant has no support for fourth electrode, fifth electrode and the rectifier as claimed in the originally filed disclosure.
Applicant points to figures 1H and 10 for the support of the claimed fourth electrode and the claimed fifth electrode. 
However, Fig. 1H shows the first electrode is the lower metal layer (130) and the second electrode is the upper metal layer (180), wherein the first electrode (130) has extending protrusions. No fourth electrode and no fifth electrode are described in the description of Fig. 1H. 
In Fig. 6, which is the exploded view of the thermoelectric generator having the rectifier coupled to the first electrode (130_a and 130_b), there is no distinct fourth electrode and fifth electrode from the first electrode (130); such that the “fourth electrode in the first metal layer and in direct contact with a part of sidewall of the first electrode of a first thermoelectric structure of the thermoelectric and the fourth electrode partially overlaps the third electrode of the first thermoelectric structures”, and the “fifth electrode formed in the first metal layer and in direct contact with a part of sidewall of the second electrode of a second thermoelectric structure of the thermoelectric structure, wherein the part of sidewall of the first electrode of the second thermoelectric structure are disposed on the same side of the first line, wherein the fifth electrode partially overlaps the third electrode and the second thermoelectric structure” as claimed.
Fig. 10 is the TOP view of the thermoelectric structures (see [0013] and [0084-0085]). A top view is understood that the layer on the top is the closest to the viewer so that the top layer is depicted to be larger compared to the layers below. Fig. 10 is not an elevated view to show the sidewall of the first electrode and the sidewall of the second electrode, nor the process of forming the electrodes to support the limitations “a fourth electrode formed in the first metal layer and in direct contact with a part of sidewall of the first electrode” and “a fifth electrode formed in the first metal layer and in direct contact with a part of sidewall of the second electrode of a second thermoelectric structure”. As explained above, Fig. 10 is a top view that does not accurately depict the actual size and the relative dimensions; therefore Fig. 10 does not provide support for the limitations “the fourth electrode partially overlaps the third electrode of the first thermoelectric structure” and “the fifth electrode partially overlaps the third electrode of the second of the second thermoelectric structure” as claimed in claim 18. 
 In the description of fig. 10, Applicant describes “an input terminal IN1 of a rectifier bridge is coupled to the first thermoelectric structure 500C through the first electrode 130C and an input terminal IN2 of the rectifier bridge is coupled to the third thermoelectric structure 500C through the first electrode 130D” (see [0085]). That is, Applicant explicitly describes the claimed “fourth electrode” and “fifth electrode” are the extending portions of the first electrode as similar to fig. 6. As such, extending portions of the first electrodes are not distinct and independent electrodes that are formed in the first metal layer and in direct contact with a part of sidewall of the first electrode and the second electrode such that the fourth and the fifth electrodes partially overlaps the third electrode as claimed. 
Applicant points to figures 1H, 3, 5, 6 and 10 for the support of the claimed rectifier formed in the semiconductor substrate, below the thermoelectric structures and between the semiconductor substrate and the thermoelectric structures. However, Fig. 1H does not show the rectifier formed in the semiconductor substrate, below the thermoelectric structures and between the semiconductor substrate and the thermoelectric structures. Figs. 3, 5,6 show the rectifier (320) on the side of the thermoelectric structures (310), not formed in the semiconductor substrate, below the thermoelectric structures and between the semiconductor substrate and the thermoelectric structures as claimed. Fig. 10 does not show the rectifier. The description of a rectifier formed in the semiconductor substrate, below the thermoelectric structures and between the semiconductor substrate and the thermoelectric structures is nowhere to be found in the originally filed disclosure. 
Similarly, independent claim 32 recites “a fourth electrode formed in the first metal layer and in direct contact with the first electrode of  a first thermoelectric structure of the thermoelectric structures; a fifth electrode formed in the first metal layer and in direct contact with the second electrode of a second thermoelectric structure of the thermoelectric structures; and a rectifier bridge coupled to the thermoelectric structures through the fourth electrode and the fifth electrode and formed in the semiconductor substrate and below the thermoelectric structures, wherein the rectifier is between the semiconductor substrate and the thermoelectric structures” in lines 14-21.
Similarly, independent claim 39 recites “a fourth electrode formed in the first metal layer, and in direct contact with a sidewall of the first electrode of a first thermoelectric structure of the thermoelectric structure and between two adjacent rows of the first array; a fifth electrode formed in the first metal layer, and in direct contact with a sidewall of the second electrode of a second thermoelectric structure of the thermoelectric structures and between two adjacent rows of the second array; and a rectifier bridge coupled to the thermoelectric structures through the fourth electrode and the fifth electrode and formed in the semiconductor substrate and below the thermoelectric structures, wherein the rectifier bridge is between the semiconductor substrate and the thermoelectric structures” in lines 16-25.
Applicant has no support for the claimed fourth electrode, fifth electrode and a rectifier as claimed in the originally filed disclosure as explained above.
For the purpose of this office action, the fourth and fifth electrodes are construed as the extending portions of the first metal layer in light of Applicant’s disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 23, 25, 27-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2014/0014154) in view of Tuominen et al. (US 2002/0158342) and Hiller et al. (US 2004/0238022), and further in view of Xu et al. (US 2014/0026934).
Regarding claim 18, Hayashi et al. discloses a thermoelectric generator comprising: 
a semiconductor substrate (1, fig. 3, [0068]);
a plurality of thermoelectric structures (or thermocouples) coupled in series, each thermoelectric structure (see annotated fig. 3 below) comprising: 
a lower electrode layer (21) disposed on the semiconductor substrate (1) and comprising a first electrode and a second electrode (see annotated fig. 3 below),
a dielectric layer (or insulating layer 20, fig. 3, [0029]) disposed on the lower electrode layer (21, see fig. 3);
an upper electrode layer (22) disposed on the dielectric layer (20)  and comprising a third electrode (22, see annotated fig. 3 below);
a first thermoelectric element of a first material (see p-type semiconductor 23, fig. 3, [0029]) disposed in the dielectric layer (20) and  between the first electrode and the third electrode (see annotated fig. 3 below); and
a second thermoelectric element of a second material (see n-type semiconductor  24, fig. 3 [0029]) disposed in the dielectric layer (20) and between the second electrode and the third electrode (see annotated fig. 3 below); 
a fourth electrode (or the lead out from the first thermocouple, see annotated fig. 3 below) formed in the lower electrode layer (21) and in direct contact with a part of sidewall of the first electrode of a first thermoelectric structure (see annotated fig. 3 below), wherein the fourth electrode partially overlaps the third electrode of the first thermoelectric structure (see annotated fig. 3 below);
a fifth electrode (or the lead out from the second thermocouple, see annotated fig. 3 below) formed in the lower metal layer (21) and in direct contact with a part of sidewall of the second electrode of a second thermoelectric structure (see annotated fig. 3 below), wherein the fifth electrode partially overlaps the third electrode of the second thermoelectric structure (see annotated fig. 3 below);
a rectifier element (41, fig. 4) coupled to the thermoelectric (see figs. 2-4) through the fourth electrode and the fifth electrode (e.g. fourth and fifth electrodes are the electrodes of the thermoelectric generator, see figs. 2 and 4);
wherein the first material or the second material a thermoelectric material ([0029]);
wherein the thermoelectric structure provides electrical energy according to a temperature difference between the first electrode layer and the second electrode layer in the thermoelectric structure ([0005-0007] and [0032]).

    PNG
    media_image1.png
    753
    1182
    media_image1.png
    Greyscale

Hayashi et al. does not explicitly teach the lower electrode layer (21) and the upper electrode layer (22) to be metal layers such that the lower electrode layer (21) is a first metal layer and the upper electrode layer (22) is a second metal layer. However, Hayashi et al. teaches metal is used for the conductive material (see [0028]). It is noted that electrode layers are conductive layers.
It would have been obvious to one skilled in the art at the time of the invention was made to have used metal for the conductive lower electrode layer (21) and upper electrode layer (22) such that the lower electrode layer (21) is the first metal layer and the upper electrode layer (22) is the second metal layer, because Hayashi et al. explicitly suggests using metal for conductive material (or electrodes).  
Hayashi et al. does not teach the first thermoelectric element of a first material (or p-type semiconductor 23) to be a plurality of first materials coupled in parallel between the first and third electrode and arranged in rows and columns of a first array, and the second thermoelectric element of a second material (or n-type semiconductor 24) to be a plurality second materials coupled in parallel between the second electrode and third electrode and arranged in rows and columns in a second array; nor do they teach the part of sidewall of the first electrode of the first thermoelectric structure and the part of the sidewall of the second electrode of the second thermoelectric structure are disposed on the same side of the first line
Tuominen et al. teaches the first thermoelectric element of a first material (or p-type semiconductor) to be a plurality of first materials (or p-type) coupled in parallel between the first and third electrode and arranged in rows and columns of a first array, and the second thermoelectric element of a second material (or n-type) to be a plurality second materials coupled in parallel between the second electrode and third electrode and arranged in rows and columns in a second array (see fig. 9). Touminen et al. also teaches the electrodes (or leads out from the thermoelectric structure are arranged on the opposite sides (see figs. 9 and 13 as Hayashi et al.), or on the same side (see fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric elements of Hayashi et al. by using a plurality of first materials coupled in parallel and arranged in rows and columns to form a first array for the first thermoelectric element between the first and third electrodes, and a plurality of second materials coupled  in parallel and arranged in rows and columns to form a second array for the second thermoelectric element as taught by Tuominen et al., because Tuominen et al. teaches using the plurality of first materials and the plurality of second materials (or nanowires of n-type and p-type) would produce a thermoelectric device having high thermoelectric figures of merit ([0109]). In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of modified Hayashi et al. by arranging the part of sidewall of the first electrode of the first thermoelectric structure and the part of sidewall of the second electrode of the second thermoelectric structure on the same side of the first line, e.g. the side along the bottom edge of fig. 1 or top edge of fig. 2, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Hayashi et al. teaches using a rectifier element, but does not explicitly teach the rectifier element to be a rectifier bridge.
Hiller et al. teaches including a rectifier bridge coupled to the thermoelectric structure to provide a constant voltage polarity with minimal reduction in electrical power (see figs. 6A-B, [0029]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using a rectifier bridge as taught by Hiller et al., because Hayashi et al. explicitly suggests using a rectifier element and Hiller et al. teaches the rectifier bridge to provide a constant voltage polarity with minimal reduction in electrical power.
Hayashi et al. teaches the electric circuit (4, fig. 5) including a rectifier element (41, fig. 5).
Modified Hayashi et al. does not explicitly teach the circuit having the rectifier element of rectifier bridge being formed in the semiconductor substrate and below the thermoelectric structures, and being arranged between the semiconductor substrate and the thermoelectric structures.
Xu et al. teaches integrating thermoelectric structures and a circuit by having the supporting substrate (112) to include a circuit (114) such that the circuit (114) is formed in the semiconductor substrate (112, see figs. 12-13 as Xu et al. shows the circuit 114 is formed to be imparted in the substrate in the steps of formation from fig. 12 to fig. 13) and below the thermoelectric structures (e.g. including thermoelectric elements/columns 103, 105, and the electrodes/wirings 106-107, figs. 12-14), [0042-0046]), between the substrate (112) and thermoelectric structures (103, 105 and 106-107) so that the thermoelectric structures directly supplies power to the circuit-on-chip (see [0066]).
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the circuit having rectifier element of rectifier bridge of modified Hayashi et al. in the semiconductor substrate and below the thermoelectric structures such that the circuit is arranged between the semiconductor substrate (or the supporting substrate) and the thermoelectric structures so as to directly supply power to the circuit on chip as taught by Xu et al. 

Regarding claim 19, modified Hayashi et al. discloses a thermoelectric generator as in claim 18 above, wherein Hayashi et al. discloses the thermoelectric structures are coupled in series by connecting the first electrode of one of the thermoelectric structures to the second electrode of the thermoelectric structure adjacent to the one of the thermoelectric structures (see fig. 1).

Regarding claim 20, modified Hayashi et al. discloses a thermoelectric generator as in claim 18 above, wherein Hiller et al. discloses the rectifier bridge provides an output voltage according to the electrical energy from the thermoelectric structures (see claim 18 above, and figs. 6A-B of Hiller et al.).

Regarding claim 23, modified Hayashi et al. discloses a thermoelectric generator as in claim 20 above, wherein Hayashi et al. discloses the thermoelectric generator comprising an energy storage device comprising a capacitor (see fig. 4). Hayashi et al. also teaches using a DC-DC converter (0065), which is a power management circuit comprising voltage converter or charge pumping circuitry.

Regarding claim 25, modified Hayashi et al.  discloses a thermoelectric generator as in claim 20 above, wherein Hiller teaches the rectifier bridge to be a diode rectifier bridge (see figs. 6A-6B), or the rectifier bridge comprising four diodes as claimed.

Regarding claims 27-28, modified Hayashi et al. discloses a thermoelectric generator as in claim 18 above, wherein Hayashi et al. shows the conductive traces such as electrodes (21, 22), wirings (3a, 3b, 30 and 31) having different sizes and dimensions (see figs. 1-2). 
Hayashi et al. does not disclose a length of the first electrode is greater than a length of the fourth electrode in the first direction in the first thermoelectric structure or a length of the second electrode is greater than a length of the fifth electrode in the first direction in fig. 3.
However, it would have been obvious to one skilled in the art at the time of the invention was mad to have the length of the first electrode is greater than a length of the fourth electrode in the first direction in the first thermoelectric structure or a length of the second electrode is greater than a length of the fifth electrode in the first direction, because Hayashi et al. explicitly discloses conductive traces having different sizes and dimensions. Such modification would involve nothing more than an obvious matter of design choice. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate lengths of the electrodes based on the desired properties of the thermoelectric generator.

Regarding claims 29-31, modified Hayashi et al. discloses a thermoelectric generator as in claim 18 above, wherein Hayashi et al. teaches the first material (23) is a thermoelectric material of p-type and the second material (24) is a thermoelectric material of n-type  (see [0029-0030] of Hayashi et al.).
Modified Hayashi et al. does not explicitly teaches n-type and p-type thermoelectric materials are doped with n-type dopant and p-type dopant, respectively, (claim 6); or the first material of n-type being doped with n-type dopant and the second material is a conductive material without a dopant (claim 7); or the first material of a p-type being doped with p-type dopant and the second material is a conductive material without dopant (claim 8).
Hiller et al. discloses that it is known to dope material with dopant to reduce resistant to current flow (see [0039]).
Therefore, it would have been obvious to one skilled in the art at the invention was made to modify the thermoelectric generator of modified Hayashi in claim 18 above by doping the first and second thermoelectric materials with p-type dopant and n-type dopant to achieve p-type thermoelectric material and n-type thermoelectric material, or doping the first thermoelectric materials with n-type dopant or p-type dopant and maintain the second thermoelectric material undoped, because Hiller et al. teaches doping thermoelectric will reduce resistant to current flow.    

Regarding claim 32, Hayashi et al. discloses a thermoelectric generator comprising: 
a semiconductor substrate (1, fig. 3, [0068]);
a plurality of thermoelectric structures (or thermocouples) coupled in series, each thermoelectric structure (see annotated fig. 3 below) comprising: 
a lower electrode layer (21) disposed on the semiconductor substrate (1) and comprising a first electrode and a second electrode (see annotated fig. 3 below),
a dielectric layer (or insulating layer 20, fig. 3, [0029]) disposed on the lower electrode layer (21, see fig. 3);
an upper electrode layer (22) disposed on the dielectric layer (20)  and comprising a third electrode (22, see annotated fig. 3 below);
a first thermoelectric element of a first material (see p-type semiconductor 23, fig. 3, [0029]) disposed in the dielectric layer (20) and between the first electrode and the third electrode (see annotated fig. 3 below); and
a second thermoelectric element of a second material (see n-type semiconductor  24, fig. 3 [0029]) disposed in the dielectric layer (20) and  between the second electrode and the third electrode (see annotated fig. 3 below); 
a fourth electrode (or the lead out from the first thermocouple, see annotated fig. 3 below) formed in the lower electrode layer (21) and in direct contact with a part of sidewall of the first electrode of a first thermoelectric structure (see annotated fig. 3 below), wherein the fourth electrode partially overlaps the third electrode of the first thermoelectric structure (see annotated fig. 3 below);
a fifth electrode (or the lead out from the second thermocouple, see annotated fig. 3 below) formed in the lower metal layer (21) and in direct contact with a part of sidewall of the second electrode of a second thermoelectric structure (see annotated fig. 3 below), wherein the fifth electrode partially overlaps the third electrode of the second thermoelectric structure (see annotated fig. 3 below);
a rectifier element (41, fig. 4) coupled to the thermoelectric (see figs. 2-4) through the fourth electrode and the fifth electrode (e.g. fourth and fifth electrodes are the electrodes of the thermoelectric generator, see figs. 2 and 4);
wherein the first material or the second material a thermoelectric material ([0029]);
wherein the thermoelectric structure provides electrical energy according to a temperature difference between the first electrode layer and the second electrode layer in the thermoelectric structure ([0005-0007] and [0032]);
wherein a length of the third electrode (22) is greater than a length of the first or second electrode (21) in a second direction perpendicular to the first direction on a plane (see fig. 1)

    PNG
    media_image1.png
    753
    1182
    media_image1.png
    Greyscale

Hayashi et al. does not explicitly teach the lower electrode layer (21) and the upper electrode layer (22) to be metal layers such that the lower electrode layer (21) is a first metal layer and the upper electrode layer (22) is a second metal layer. However, Hayashi et al. teaches metal is used for the conductive material (see [0028]). It is noted that electrode layers are conductive layers.
It would have been obvious to one skilled in the art at the time of the invention was made to have used metal for the conductive lower electrode layer (21) and upper electrode layer (22) such that the lower electrode layer (21) is the first metal layer and the upper electrode layer (22) is the second metal layer, because Hayashi et al. explicitly suggests using metal for conductive material (or electrodes).  
Hayashi et al. does not teach the first thermoelectric element of a first material (or p-type semiconductor 23) to be a plurality of first materials coupled in parallel between the first and third electrode, and the second thermoelectric element of a second material (or n-type semiconductor 24) to be a plurality second materials coupled in parallel between the second electrode and third electrode.
Tuominen et al. teaches the first thermoelectric element of a first material (or p-type semiconductor) to be a plurality of first materials (or p-type) coupled in parallel between the first and third electrode and arranged in rows and columns of a first array, and the second thermoelectric element of a second material (or n-type) to be a plurality second materials coupled in parallel between the second electrode and third electrode and arranged in rows and columns in a second array (see fig. 9). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric elements of Hayashi et al. by using a plurality of first materials coupled in parallel and arranged in rows and columns to form a first array for the first thermoelectric element between the first and third electrodes, and a plurality of second materials coupled  in parallel and arranged in rows and columns to form a second array for the second thermoelectric element as taught by Tuominen et al., because Tuominen et al. teaches using the plurality of first materials and the plurality of second materials (or nanowires of n-type and p-type) would produce a thermoelectric device having high thermoelectric figures of merit ([0109]). In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of modified Hayashi et al. by arranging the part of sidewall of the first electrode of the first thermoelectric structure and the part of sidewall of the second electrode of the second thermoelectric structure on the same side of the first line, e.g. the side along the bottom edge of fig. 1 or top edge of fig. 2, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Hayashi et al. teaches using a rectifier element, but does not explicitly teach the rectifier element to be a rectifier bridge.
Hiller et al. teaches including a rectifier bridge coupled to the thermoelectric structure to provide a constant voltage polarity with minimal reduction in electrical power (see figs. 6A-B, [0029]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using a rectifier bridge as taught by Hiller et al., because Hayashi et al. explicitly suggests using a rectifier element and Hiller et al. teaches the rectifier bridge to provide a constant voltage polarity with minimal reduction in electrical power.
Hayashi et al. teaches the electric circuit (4, fig. 5) including a rectifier element (41, fig. 5).
Modified Hayashi et al. does not explicitly teach the circuit having the rectifier element of rectifier bridge being formed in the semiconductor substrate and below the thermoelectric structures, and being arranged between the semiconductor substrate and the thermoelectric structures.
Xu et al. teaches integrating thermoelectric structures and a circuit by having the supporting substrate (112) to include a circuit (114) such that the circuit (114) is formed in the semiconductor substrate (112, see figs. 12-13 as Xu et al. shows the circuit 114 is formed to be imparted in the substrate in the steps of formation from fig. 12 to fig. 13) and below the thermoelectric structures (e.g. including thermoelectric elements/columns 103, 105, and the electrodes/wirings 106-107, figs. 12-14), [0042-0046]), between the substrate (112) and thermoelectric structures (103, 105 and 106-107) so that the thermoelectric structures directly supplies power to the circuit-on-chip (see [0066]).
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the circuit having rectifier element of rectifier bridge of modified Hayashi et al. in the semiconductor substrate and below the thermoelectric structures such that the circuit is arranged between the semiconductor substrate (or the supporting substrate) and the thermoelectric structures so as to directly supply power to the circuit on chip as taught by Xu et al. 

Regarding claim 33, modified Hayashi et al.  discloses a thermoelectric generator as in claim 32 above, wherein Hiller teaches the rectifier bridge to be a diode rectifier bridge (see figs. 6A-6B), or the rectifier bridge comprising four diodes as claimed.

Regarding claim 35, modified Hayashi et al. discloses a thermoelectric generator as in claim 32 above, wherein Hayashi et al. shows the conductive traces such as electrodes (21, 22), wirings (3a, 3b, 30 and 31) having different sizes and dimensions (see figs. 1-2). 
Hayashi et al. does not disclose a length of the first electrode is greater than a length of the fourth electrode in the first direction in the first thermoelectric structure, and a length of the second electrode is greater than a length of the fifth electrode in the first direction in fig. 3.
However, it would have been obvious to one skilled in the art at the time of the invention was mad to have the length of the first electrode is greater than a length of the fourth electrode in the first direction in the first thermoelectric structure or a length of the second electrode is greater than a length of the fifth electrode in the first direction, because Hayashi et al. explicitly discloses conductive traces having different sizes and dimensions. Such modification would involve nothing more than an obvious matter of design choice. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate lengths of the electrodes based on the desired properties of the thermoelectric generator.

Regarding claims 36-38, modified Hayashi et al. discloses a thermoelectric generator as in claim 32 above, wherein Hayashi et al. teaches the first material (23) is a thermoelectric material of p-type and the second material (24) is a thermoelectric material of n-type  (see [0029-0030] of Hayashi et al.).
Modified Hayashi et al. does not explicitly teaches n-type and p-type thermoelectric materials are doped with n-type dopant and p-type dopant, respectively, (claim 6); or the first material of n-type being doped with n-type dopant and the second material is a conductive material without a dopant (claim 7); or the first material of a p-type being doped with p-type dopant and the second material is a conductive material without dopant (claim 8).
Hiller et al. discloses that it is known to dope material with dopant to reduce resistant to current flow (see [0039]).
Therefore, it would have been obvious to one skilled in the art at the invention was made to modify the thermoelectric generator of modified Hayashi in claim 18 above by doping the first and second thermoelectric materials with p-type dopant and n-type dopant to achieve p-type thermoelectric material and n-type thermoelectric material, or doping the first thermoelectric materials with n-type dopant or p-type dopant and maintain the second thermoelectric material undoped, because Hiller et al. teaches doping thermoelectric will reduce resistant to current flow.  

Regarding claim 39, Hayashi et al. discloses a thermoelectric generator comprising: 
a semiconductor substrate (1, fig. 3, [0068]);
a plurality of thermoelectric structures (or thermocouples) coupled in series, each thermoelectric structure (see annotated fig. 3 below) comprising: 
a lower electrode layer (21) disposed on the semiconductor substrate (1) and comprising a first electrode and a second electrode (see annotated fig. 3 below),
a dielectric layer (or insulating layer 20, fig. 3, [0029]) disposed on the lower electrode layer (21, see fig. 3);
an upper electrode layer (22) disposed on the dielectric layer (20)  and comprising a third electrode (22, see annotated fig. 3 below);
a first thermoelectric element of a first material (see p-type semiconductor 23, fig. 3, [0029]) disposed in the dielectric layer (20) and  between the first electrode and the third electrode (see annotated fig. 3 below); and
a second thermoelectric element of a second material (see n-type semiconductor  24, fig. 3 [0029]) disposed in the dielectric layer (20) and between the second electrode and the third electrode (see annotated fig. 3 below); 
a fourth electrode (or the lead out from the first thermocouple, see annotated fig. 3 below) formed in the lower electrode layer (21) and in direct contact with a part of sidewall of the first electrode of a first thermoelectric structure (see annotated fig. 3 below), wherein the fourth electrode partially overlaps the third electrode of the first thermoelectric structure (see annotated fig. 3 below);
a fifth electrode (or the lead out from the second thermocouple, see annotated fig. 3 below) formed in the lower metal layer (21) and in direct contact with a part of sidewall of the second electrode of a second thermoelectric structure (see annotated fig. 3 below), wherein the fifth electrode partially overlaps the third electrode of the second thermoelectric structure (see annotated fig. 3 below);
a rectifier element (41, fig. 4) coupled to the thermoelectric (see figs. 2-4) through the fourth electrode and the fifth electrode (e.g. fourth and fifth electrodes are the electrodes of the thermoelectric generator, see figs. 2 and 4);
wherein the first material or the second material a thermoelectric material ([0029]);
wherein the thermoelectric structure provides electrical energy according to a temperature difference between the first electrode layer and the second electrode layer in the thermoelectric structure ([0005-0007] and [0032]).

    PNG
    media_image1.png
    753
    1182
    media_image1.png
    Greyscale

Hayashi et al. does not explicitly teach the lower electrode layer (21) and the upper electrode layer (22) to be metal layers such that the lower electrode layer (21) is a first metal layer and the upper electrode layer (22) is a second metal layer. However, Hayashi et al. teaches metal is used for the conductive material (see [0028]). It is noted that electrode layers are conductive layers.
It would have been obvious to one skilled in the art at the time of the invention was made to have used metal for the conductive lower electrode layer (21) and upper electrode layer (22) such that the lower electrode layer (21) is the first metal layer and the upper electrode layer (22) is the second metal layer, because Hayashi et al. explicitly suggests using metal for conductive material (or electrodes).  
Hayashi et al. does not teach the first thermoelectric element of a first material (or p-type semiconductor 23) to be a plurality of first materials coupled in parallel between the first and third electrode and arranged in rows and columns of a first array, and the second thermoelectric element of a second material (or n-type semiconductor 24) to be a plurality second materials coupled in parallel between the second electrode and third electrode and arranged in rows and columns in a second array; nor do they teach the part of sidewall of the first electrode of the first thermoelectric structure and the part of the sidewall of the second electrode of the second thermoelectric structure are disposed on the same side of the first line
Tuominen et al. teaches the first thermoelectric element of a first material (or p-type semiconductor) to be a plurality of first materials (or p-type) coupled in parallel between the first and third electrode and arranged in rows and columns of a first array, and the second thermoelectric element of a second material (or n-type) to be a plurality second materials coupled in parallel between the second electrode and third electrode and arranged in rows and columns in a second array (see fig. 9). Touminen et al. also teaches the electrodes (or leads out from the thermoelectric structure are arranged on the opposite sides (see figs. 9 and 13 as Hayashi et al.), or on the same side (see fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric elements of Hayashi et al. by using a plurality of first materials coupled in parallel and arranged in rows and columns to form a first array for the first thermoelectric element between the first and third electrodes, and a plurality of second materials coupled  in parallel and arranged in rows and columns to form a second array for the second thermoelectric element as taught by Tuominen et al., because Tuominen et al. teaches using the plurality of first materials and the plurality of second materials (or nanowires of n-type and p-type) would produce a thermoelectric device having high thermoelectric figures of merit ([0109]). In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of modified Hayashi et al. by arranging the part of sidewall of the first electrode of the first thermoelectric structure and the part of sidewall of the second electrode of the second thermoelectric structure on the same side of the first line, e.g. the side along the bottom edge of fig. 1 or top edge of fig. 2, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Hayashi et al. teaches using a rectifier element, but does not explicitly teach the rectifier element to be a rectifier bridge.
Hiller et al. teaches including a rectifier bridge coupled to the thermoelectric structure to provide a constant voltage polarity with minimal reduction in electrical power (see figs. 6A-B, [0029]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using a rectifier bridge as taught by Hiller et al., because Hayashi et al. explicitly suggests using a rectifier element and Hiller et al. teaches the rectifier bridge to provide a constant voltage polarity with minimal reduction in electrical power.
Hayashi et al. teaches the electric circuit (4, fig. 5) including a rectifier element (41, fig. 5).
Modified Hayashi et al. does not explicitly teach the circuit having the rectifier element of rectifier bridge being formed in the semiconductor substrate and below the thermoelectric structures, and being arranged between the semiconductor substrate and the thermoelectric structures.
Xu et al. teaches integrating thermoelectric structures and a circuit by having the supporting substrate (112) to include a circuit (114) such that the circuit (114) is formed in the semiconductor substrate (112, see figs. 12-13 as Xu et al. shows the circuit 114 is formed to be imparted in the substrate in the steps of formation from fig. 12 to fig. 13) and below the thermoelectric structures (e.g. including thermoelectric elements/columns 103, 105, and the electrodes/wirings 106-107, figs. 12-14), [0042-0046]), between the substrate (112) and thermoelectric structures (103, 105 and 106-107) so that the thermoelectric structures directly supplies power to the circuit-on-chip (see [0066]).
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the circuit having rectifier element of rectifier bridge of modified Hayashi et al. in the semiconductor substrate and below the thermoelectric structures such that the circuit is arranged between the semiconductor substrate (or the supporting substrate) and the thermoelectric structures so as to directly supply power to the circuit on chip as taught by Xu et al. 
Hayashi et al. teaches conductive traces (electrodes 21, 22 and wirings 30, 31, 3a, 3b) having different sizes and dimensions (see figs. 1-2).
Modified Hayashi et al. does not explicitly disclose the fourth electrode arranged between two adjacent rows of the first array, and the fifth electrode arranged between two adjacent rows of the second array.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric generator of modified Hayashi et al. above by using the fourth and the fifth electrodes with smaller in size and arranging the fourth and the fifth electrodes between two adjacent rows of the first and second arrays, respectively, because Hayashi et al. explicitly suggests using the conductive traces having smaller sizes and arranging the electrodes between the rows would involve nothing more than an rearrangement of parts.  Furthermore, it would have been an obvious matter of design choice to size the fourth and fifth electrodes. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate thickness/size based on the desired choice. A mere rearrangement of the system parts that would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
  
Regarding claim 40, modified Hayashi et al. discloses a thermoelectric generator as in claim 39 above, wherein Hayashi et al. shows the conductive traces such as electrodes (21, 22), wirings (3a, 3b, 30 and 31) having different sizes and dimensions (see figs. 1-2). 
Hayashi et al. does not disclose a length of the first electrode is greater than a length of the fourth electrode in the first direction in the first thermoelectric structure, and a length of the second electrode is greater than a length of the fifth electrode in the first direction in fig. 3.
However, it would have been obvious to one skilled in the art at the time of the invention was mad to have the length of the first electrode is greater than a length of the fourth electrode in the first direction in the first thermoelectric structure or a length of the second electrode is greater than a length of the fifth electrode in the first direction, because Hayashi et al. explicitly discloses conductive traces having different sizes and dimensions. Such modification would involve nothing more than an obvious matter of design choice. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate lengths of the electrodes based on the desired properties of the thermoelectric generator.

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over modified Hayashi et al. as applied to claims 20 and 32 above, and further in view of Amrutur et al. (US 2014/0126260).
Regarding claims 26 and 34, modified Hayashi et al. discloses a thermoelectric generator as in claims 20 and 32 above. 
Modified Hayashi et al. does not disclose a rectifier bridge with two PMOS and two NMOS as claimed.
Amrutur et al. discloses that the equivalence to a diode rectifier bridge is a MOS-based diode equivalent rectifier bridge by replacing the diodes with two PMOS and two NMOS (see [0041]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used a rectifier bridge with 2 PMOS and 2 NMOS as claimed for the rectifier element in the thermoelectric generator of modified Hayashi et la., since it is merely the selection of functionally equivalent rectifier bridge recognized in the art as taught by Amrutur et al. and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Furthermore, such modification would involve nothing more than use of known rectifier bridge (or rectifier element) for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
A. Independent claim 18:
Argument #1
Applicant argues Hayashi does not teach a plurality of thermoelectric structures coupled in series and arranged in a first line along a first direction even though the examiner annotated fig. 3 because fig. 1 of Hayashi shows a bending chain of rows and columns.  
The examiner replies that Hayashi does teach a plurality of thermoelectric structures coupled in series and arranged in a first line along a first direction in fig. 3. Fig. 1 is not relied upon for teaching the plurality of thermoelectric structures coupled in series and arranged in a first line along a first direction.
Argument #2
Applicant makes changes to the examiner’s annotated fig. 3 and argues the fourth/fifth is not part of the first and second thermoelectric structures, but an element in contact with the first/second electrode of the first/second thermoelectric structures. Therefore, Applicant concludes that it would be improper to construe portions of the lower electrode 21 as the fourth and fifth electrodes. 
The examiner replies that the interpretation of the claim limitations is in light of Applicant’s disclosure. Applicant discloses the fourth/fifth electrodes are part of the first and second thermoelectric structures. Applicant even uses the term “extending portions” (130ab) of the first electrode (130) as the fourth and fifth electrodes in pages 5, 8 and 11 of the appeal brief.

Applicant argues that the fourth/fifth electrodes in the examiner’s annotated fig. 3 contact the entirety sidewall of the first electrode and second electrode, not a part of sidewall as claimed. 
The examiner replies that the claim limitation does not exclude the entirety of a side of an electrode as entirety is a whole part. Furthermore, a sidewall of an electrode has four sides and directly in contact with only one side is directly in contact with a part of the sidewall.  

Based on the changes Applicant made to the examiner’s annotated fig. 3, which is not the examiner’s position, Applicant argues that the fourth and fifth electrodes do not overlap any part of the alleged third electrode as claimed. 
The examiner replies that as annotated in the office action 12/15/2021, the fourth and fifth electrodes, which is seen as not highlighted (or boxed) and thinner than the highlighted portions, are overlap with the third electrodes, or the upper electrodes.  
Argument #3
Applicant argues that Hayashi does not disclose the part of sidewall of the first electrode – that is in direct contact with the fourth electrode, and the part of sidewall of the second electrode – that is in direct contact with the fifth electrode are on the same side of the first line. 
The examiner replies that Hayashi is not relied upon for teaching such limitation. Tuominen teaches the extending portions (or the lead-outs) of the lower electrodes are arranged on the same side (see fig. 4).
B. Dependent claims 27 and 28
Applicant argues that Hayashi discloses the width of wiring 30/31 is wider than the wiring 3a/3b, but nowhere Hayashi discloses or suggests different sizes and dimensions of the various electrodes. Therefore, Applicant concludes that it would not have been obvious to have the length of the first electrode is greater than a length of the fourth electrode in the first direction, and the length of the second electrode is greater than a length of the fifth electrode in the first direction.
The examiner replies that the electrodes are also wirings that connecting the semiconductors. Hayashi also shows the electrodes (22/21) having various lengths/sizes in the first direction in fig. 3. As such, changes in size/length of the electrodes are nothing more than an obvious matter of design choices. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
C. Dependent claims 19, 20, 23, 25 and 29-31
Applicant argues claims 19, 20, 23, 25 and 29-31 are allowable because the independent claim 18 is believed to be allowable.
The examiner replies that claim 18 is not allowable.
D. Independent claim 32
Argument #1:
Applicant argues Hayashi does not teach a plurality of thermoelectric structures coupled in series and arranged in a first line along a first direction even though the examiner annotated fig. 3 because fig. 1 of Hayashi shows a bending chain of rows and columns.  
The examiner replies that Hayashi does teach a plurality of thermoelectric structures coupled in series and arranged in a first line along a first direction in fig. 3. Fig. 1 is not relied upon for teaching the plurality of thermoelectric structures coupled in series and arranged in a first line along a first direction.
Argument #2
Applicant makes changes to the examiner’s annotated fig. 3 and argues the fourth/fifth is not part of the first and second thermoelectric structures, but an element in contact with the first/second electrode of the first/second thermoelectric structures. Therefore, Applicant concludes that it would be improper to construe portions of the lower electrode 21 as the fourth and fifth electrodes and Hayashi fails to teach “a fourth electrode formed in the first metal layer and in direct contact with the first electrode of a first thermoelectric structure of the thermoelectric structures” and “a fifth electrode formed in the first metal layer and in direct contact with the second electrode of a second thermoelectric structure of the thermoelectric structures” as claimed in claim 32.
As responded in the argument #2 of independent claim 18, that the interpretation of the claim limitations is in light of Applicant’s disclosure. Applicant discloses the fourth/fifth electrodes are part of the first and second thermoelectric structures. Applicant even uses the term “extending portions” (130ab) of the first electrode (130) as the fourth and fifth electrodes in pages 5, 8 and 11 of the appeal brief. The portions of the electrodes are formed in the same layer and in direct contact with each other (see annotated fig. 3 in the office action 12/15/2021.
Argument #3
Applicant copies Fig. 1 of Hayashi and argues that Hayashi only shows the upper electrodes 22, the p-type semiconductors 23, the lower electrodes 21 and the n-type semiconductors 24 of the thermoelectric conversion element 2 are connected as a chain; but does not disclose the length relationship of the first, second and third electrodes in a second direction is perpendicular to the first direction on a plane. Applicant then concludes that Hayashi fails to disclose a length of the third electrode (or the upper electrode 22) is greater than a length of the first or second electrode (or the lower electrode 22) in a second direction perpendicular to the first direction on a plane as recited in claim 32.
The examiner replies that Hayashi shows the length of the third electrode (or the upper electrode 22) is greater than the length of the first and second electrodes (or the lower electrode 21) in Fig. 1 (see annotated Fig. 1 below)

    PNG
    media_image2.png
    754
    1216
    media_image2.png
    Greyscale

 
E. Dependent claim 35
Applicant argues that Hayashi discloses the width of wiring 30/31 is wider than the wiring 3a/3b, but nowhere Hayashi discloses or suggests different sizes and dimensions of the various electrodes. Therefore, Applicant concludes that it would not have been obvious to have the length of the first electrode is greater than a length of the fourth electrode in the first direction, and the length of the second electrode is greater than a length of the fifth electrode in the first direction.
The examiner replies that the electrodes are also wirings that connecting the semiconductors. Hayashi also shows the electrodes (22/21) having various lengths/sizes in the first direction in fig. 3. As such, changes in size/length of the electrodes are nothing more than an obvious matter of design choices. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
F. Dependent claims 33 and 36-38
Applicant argues dependent claims 33 and 36-38 are allowable since the independent claim 32 is allowable.
The examiner replies that claim 32 is not allowable.
G. Independent claim 39
Argument #1:
Applicant makes changes to the examiner’s annotated fig. 3 and argues the fourth/fifth is not part of the first and second thermoelectric structures, but an element in contact with the first/second electrode of the first/second thermoelectric structures. Therefore, Applicant concludes that it would be improper to construe portions of the lower electrode 21 as the fourth and fifth electrodes and Hayashi fails to teach “a fourth electrode formed in the first metal layer and in direct contact with the first electrode of a first thermoelectric structure of the thermoelectric structures” and “a fifth electrode formed in the first metal layer and in direct contact with the second electrode of a second thermoelectric structure of the thermoelectric structures” as claimed in claim 32.
As responded in the argument #2 of independent claim 18, that the interpretation of the claim limitations is in light of Applicant’s disclosure. Applicant discloses the fourth/fifth electrodes are part of the first and second thermoelectric structures. Applicant even uses the term “extending portions” (130ab) of the first electrode (130) as the fourth and fifth electrodes in pages 5, 8 and 11 of the appeal brief. The portions of the electrodes are formed in the same layer and in direct contact with each other (see annotated fig. 3 in the office action 12/15/2021.
Argument #2:
Applicant argues that Hayashi does not disclose arranging the n-type and the p-type arranged in an array between respective upper electrode 22 and the respective lower electrodes 21 in Fig. 1, and the width of the wiring 30/31 is wider than the wiring 3a/3b, but the relative dimension information regarding the wiring 30/31 and the electrode 21/22 is not shown in Fig. 2. Applicant then concludes that the examiner seemed to use Applicant’s disclosure as a blueprint to modify Hayashi without any objective evidence in an attempt to reject claim 39, which is impermissible hindsight. 
Applicant also concludes that it would not have been obvious to one skilled in the art to modify the thermoelectric generator in figs. 1 and 2 of Hayashi to achieve “a fourth electrode formed in the first metal layer and in direct contact with a sidewall of the first electrode of a first thermoelectric structure of the thermoelectric structures and between two adjacent rows of the first array” and “a fifth electrode formed in the first metal layer, and in direct contact with a sidewall of the second electrode of a second thermoelectric structure of the thermoelectric structures and between two adjacent rows of the second array” is required in the independent claim 39.
The examiner replies that Hayashi is not relied upon for teaching arranging the p-type semiconductors 23 and n-type semiconductors in an array between the respective upper electrode 22 and lower electrode 21. Tuominen et al. teaches the first thermoelectric element of a first material (or p-type semiconductor) to be a plurality of first materials (or p-type) coupled in parallel between the first and third electrode and arranged in rows and columns of a first array, and the second thermoelectric element of a second material (or n-type) to be a plurality second materials coupled in parallel between the second electrode and third electrode and arranged in rows and columns in a second array (see fig. 9). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric elements of Hayashi et al. by using a plurality of first materials coupled in parallel and arranged in rows and columns to form a first array for the first thermoelectric element between the first and third electrodes, and a plurality of second materials coupled  in parallel and arranged in rows and columns to form a second array for the second thermoelectric element as taught by Tuominen et al., because Tuominen et al. teaches using the plurality of first materials and the plurality of second materials (or nanowires of n-type and p-type) would produce a thermoelectric device having high thermoelectric figures of merit ([0109]). 
Hayashi et al. teaches conductive traces (electrodes 21, 22 and wirings 30, 31, 3a, 3b) having different sizes and dimensions (see figs. 1-2).
Modified Hayashi et al. does not explicitly disclose the fourth electrode arranged between two adjacent rows of the first array, and the fifth electrode arranged between two adjacent rows of the second array.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric generator of modified Hayashi et al. above by using the fourth and the fifth electrodes with smaller in size and arranging the fourth and the fifth electrodes between two adjacent rows of the first and second arrays, respectively, because Hayashi et al. explicitly suggests using the conductive traces having smaller sizes and arranging the electrodes between the rows would involve nothing more than an rearrangement of parts.  Furthermore, it would have been an obvious matter of design choice to size the fourth and fifth electrodes. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate thickness/size based on the desired choice. A mere rearrangement of the system parts that would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the judgement is takes into account on the disclosure of the references and knowledge within the level of ordinary skill based on the disclosure of the references. Changing in size/dimension based on the disclosure of the Hayashi and rearrangement of parts are obvious to one of ordinary skill in the art, not gleaning on Applicant’s disclosure. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It is noted that Applicant does not even disclose the fourth and fifth electrodes as claimed, see 112 (a) rejection above, such that the rejection is gleaned only from Applicant’s disclosure. 
H. Dependent claim 40
Applicant argues that Hayashi discloses the width of wiring 30/31 is wider than the wiring 3a/3b, but nowhere Hayashi discloses or suggests different sizes and dimensions of the various electrodes. Therefore, Applicant concludes that it would not have been obvious to have the length of the first electrode is greater than a length of the fourth electrode in the first direction, and the length of the second electrode is greater than a length of the fifth electrode in the first direction.
The examiner replies that the electrodes are also wirings that connecting the semiconductors. Hayashi also shows the electrodes (22/21) having various lengths/sizes in the first direction in fig. 3. As such, changes in size/length of the electrodes are nothing more than an obvious matter of design choices. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
I. Dependent claim 26 and 34
Applicant argues that 26 and 34 are allowable because they depend on independent claims 18 and 32, which are believed to be allowable, and the secondary references fail to cure the deficiencies of Hayashi.
The examiner replies that claims 18 and 32 are not allowable for the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726